Title: From Thomas Jefferson to John Bringhurst, 26 July 1793
From: Jefferson, Thomas
To: Bringhurst, John



July 26. 1793.

Th: Jefferson is to receive at the bank of the US. on the 1st. day of October, 875. Dollars, towit, a quarter’s salary. It would be very convenient to him to anticipate 600.D. of that sum now, that is to say 300.D. to take up his note at the bank of N. A. due from Tuesday to Friday next, and 300.D. for current purposes of Aug. and September. He will ask the favor of Mr. Bringhurst to endorse a note of that amount  to the bank of the US.—Having no money connections in Philadelphia, he applies on this occasion to Mr. Bringhurst, because he stands secured by the state of their particular accounts tho’ this note is not to enter into them, but to be paid by Th:J. out of the money which the bank will have in their own hands as before mentioned.
